Citation Nr: 0420995	
Decision Date: 07/08/04    Archive Date: 08/05/04

DOCKET NO.  02-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date earlier than 
March 31, 1995, for service connection for arthritis, lumbar 
spine, with spinal stenosis and fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  Entitlement to service connection for arthritis, lumbar 
spine, with spinal stenosis and fusion, effective from March 
31, 1995, was granted by a March 2000 rating decision.  

2.  By letter dated in May 2000, the veteran disagreed with 
the effective date of March 31, 1995, for service connection 
for arthritis, lumbar spine, with spinal stenosis and fusion; 
however, a timely substantive appeal was not received, and 
the March 2000 rating decision became final.  

3.  Evidence submitted since the March 2000 rating decision 
is so significant, by itself and in connection with evidence 
previously assembled, that it must be considered in order to 
fairly adjudicate the claim.

4.  The veteran first submitted an application for service 
connection for a back disorder, secondary to his service 
connected disorders, on March 25, 1982.  

5.  A December 1986 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
degenerative joint disease, spine. 





CONCLUSIONS OF LAW

1.  The March 2000 rating decision which assigned an 
effective date of March 31, 1995, for service connection for 
arthritis, lumbar spine, with spinal stenosis and fusion, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 2000 rating decision is 
new and material and the appellant's claim of entitlement to 
an effective date earlier than March 31, 1995, for service 
connection for arthritis, lumbar spine, with spinal stenosis 
and fusion, has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

3.  An effective date of March 25, 1982, is warranted for the 
award of service connection for arthritis, lumbar spine, with 
spinal stenosis and fusion.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal and finds 
that, given the favorable action taken herein, no further 
assistance in developing the facts pertinent to this issue is 
required.

The veteran is seeking an effective date earlier than March 
31, 1995, for service connection for arthritis, lumbar spine, 
with spinal stenosis and fusion.  Specifically, it is claimed 
that an effective date earlier than March 31, 1995, for his 
low back disorder is warranted because an implied claim for 
the such impairment was received by VA on March 25, 1982.  

New and Material Evidence

Generally, a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (June 2001), the 
earlier version of the law remains applicable in this case.

In the March 2000 rating decision, the RO granted service 
connection for arthritis, lumbar spine, with spinal stenosis 
and fusion, effective from March 31, 1995.  In this decision, 
the RO noted that the veteran had submitted a claim for 
increase of all of his service connected disabilities in 
March 1995, appealed the rating decision regarding this 
claim, and, by letter dated in January 1998, his 
representative expanded the issues during the appeal process 
to include service connection for lumbar osteoarthritis with 
stenosis.  The veteran was notified of the March 2000 
decision in April 2000.  He submitted a Notice of 
Disagreement with the effective date of service connection in 
May 2000 and a Statement of the Case was issued in August 
2000.  However, a timely substantive appeal was not received.  
Accordingly, the March 2000 rating decision is final under 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a result of the veteran's request to reopen his claim in 
June 2001, the RO adjudicated this claim in an April 2002 
rating decision and determined that new and material evidence 
had not been submitted to reopen the claim.  The RO 
essentially concluded that the veteran had failed to submit 
any evidence that would warrant an earlier effective date.  

Evidence received subsequent to the March 2000 rating 
decision consists of statements by and on behalf of the 
veteran.  Specifically, a June 2001 letter from the veteran's 
representative includes the assertion that an effective date 
of March 25, 1982, should be assigned for the veteran's back 
impairment because, on this date, the RO received the 
veteran's initial communication that his back impairment was 
secondary to his service connected left leg disorder.  In 
addition, this letter notes that the veteran's June 1982 
report of VA examination includes the opinion that, because 
of the left knee injury and patellectomy, the veteran could 
favor this joint and overuse the right knee and cause 
problems on the right side or even the low back due to change 
of gait pattern."  The Board finds that this letter includes 
a new argument and describes evidence which the RO did not 
consider in the March 2000 or April 2002 rating decisions.  

The Board finds that the June 2001 letter relates to evidence 
necessary to support the veteran's claim which was not 
previously considered by the RO.  There is now a basis on 
which to assign an effective date earlier than March 31, 
1995, for service connection for arthritis, lumbar spine, 
with spinal stenosis and fusion.  As such, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, this evidence is "new and 
material" and the claim is reopened.  

Earlier Effective Date

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For an award involving error in a prior decision, 
the effective date is the date benefits would have been 
payable if made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The Court established a three-part 
test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

In this case, a December 31, 1986, rating decision denied 
service connection for degenerative joint disease of the 
spine on the basis that there was no evidence to associate 
the development of severe and advanced degenerative joint and 
disc disease of the spine with the veteran's military service 
or service connected disabilities.  However, of record at the 
time of that decision were medical opinions contained in VA 
examination reports dated in March 1977 and June 1982.  The 
March 1977 VA examination report includes a diagnosis of 
congenital defect, transitional L5 vertebrae, with bilateral 
pseudo arthrosis formation and chronic low back strain.  No 
further explanation of this diagnosis is provided.  
Significantly, the June 1982 report of VA examination of the 
veteran's service connected left knee includes the opinion 
that the veteran's left knee impairment could result in low 
back problems.  Specifically, the examiner explained that, 
because of the left knee injury and patellectomy, the veteran 
could favor this joint and overuse the right knee and cause 
problems on the right side or even the low back due to change 
of gait pattern.  

Based upon the evidence then of record, the Board finds the 
December 31, 1986, rating decision denying service connection 
for degenerative joint disease, spine, was clearly and 
unmistakably erroneous.  It is undebatable that the veteran 
was service connected for residuals of a left knee injury and 
that there was medical opinion stating that his left knee 
impairment caused a change of gait pattern resulting in low 
back problems.  Thus, the December 31, 1986, rating decision 
was in error when finding that there was no evidence to 
associate the development of severe and advanced degenerative 
joint and disc disease of the spine with the veteran's 
military service or service connected disabilities.  This 
error, had it not been made, would have manifestly changed 
the outcome of the previous rating determination.

The record also shows that the veteran first submitted an 
informal claim for service connection for a back disorder, 
related to his service connection condition, on March 25, 
1982.  Therefore, as a result of the reversal the December 
31, 1986, rating decision based upon CUE, the Board finds 
that an effective date of March 25, 1982, is warranted for 
the award of service connection for arthritis, lumbar spine, 
with spinal stenosis and fusion.



ORDER

The veteran's claim of entitlement to an effective date 
earlier than March 31, 1995, for service connection for 
arthritis, lumbar spine, with spinal stenosis and fusion, has 
been reopened, and an effective date of March 25, 1982, for 
service connection for arthritis, lumbar spine, with spinal 
stenosis and fusion is warranted.  To this extent, the appeal 
is granted.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



